J?ish, P. J.
1. A purchase by an administrator at his own sale of property belonging to the estate of his intestate is voidable at the option of an heir, upon his election within a reasonable time to set the sale aside.
2. An action by an heir against an administrator for realty purchased at his own sale should, ordinarily, be brought within seven years from the date of the sale, unless the heir be under age or other disability, and in that event within seven years after the disability has been removed. Candler v. Clarke, 90 Ga. 550 (3).
Submitted November 3,
Decided December 9, 1903.
Equitable petition. Before Judge Gober. Milton superior court. March 3,1903.
G. B. Walker and J. P. Brooke, for plaintiff. G. I. Teasley, D. W. Blair, T. L. Lewis, and B. F. Simpson, for defendant.
3. It appearing from the petition that the sale at which the administrator purchased was made thirty-four years before the action was brought, and that the plaintiff delayed for more than eighteen years after attaining her msjority before bringing suit for the land in dispute, and that the circumstances were such that with the slightest diligence she might, upon becoming of age, have ascertained that the administrator upon her father’s estate was the purchaser of the land at his owmsale, and no sufficient reason or adequate excuse for her failure to ascertain this fact being alleged, her election to set . the sale aside was not made within a reasonable time (Etheredge v. Slayton, 94 Ga. 496 (1), and cit.), and the petition was properly dismissed on demurrer. See Word v. Davis, 107 Ga. 780.

Judgment affirmed.


All the Justices concur.